Citation Nr: 1510782	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as due to service-connected scars of the bilateral kneecaps.  

2.  Entitlement to service connection for restless leg syndrome.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran requested a hearing before the Board at the RO in his August 2009 substantive appeal.  However, in a July 2010 statement, the Veteran's representative indicated that he no longer wished to provide testimony in support of these issues at a hearing.  Therefore, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2014).

The Board remanded the case for further development in April 2012, October 2013, and July 2014.  That development was completed, and the case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for asthma, cellulitis of the right leg, cellulitis of the left leg, and coronary artery disease.  In an October 2013 Board decision, the Board granted service connection for scars of the bilateral kneecaps and denied the issues of service connection for asthma, cellulitis of both legs, and coronary artery disease.  As a result, those issues are no longer before the Board for consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records.  The RO reviewed the treatment records prior to the issuance of the December 2014 Supplemental Statement of the Case.  

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's restless leg syndrome did not manifest in service and is not otherwise related thereto.  


CONCLUSION OF LAW

Restless leg syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in November 2007, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records and Social Security Administration (SSA) records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  To the extent that the records from Dr. R. O. and Dr. H. S. were not secured, the Board notes that VA attempted to obtain the records; however, it has been determined that they are unavailable.  A February 2008 notice letter contained a notation from March 2008 that the records from Dr. H. S. had been shredded.  Furthermore, as to the records from Dr. R. O., the doctor's daughter called VA in July 2008 to explain that, after her father passed away, his patients were contacted to pick up their medical records.  She was not sure whether the Veteran had picked up his medical records, but she stated that she would call him and would send the records had he not already picked them up.  The report of contact documenting the phone conversation also noted that the Veteran was called and informed of the conversation.  As the doctor's daughter indicate that the records would be sent to the Veteran and he has not submitted them, the Board finds that no further action is necessary.  The Veteran was provided an opportunity to submit the records, and he did not do so.  Therefore, the Board finds that the duty to assist has been satisfied in this case.  

A medical opinion regarding the Veteran's restless leg syndrome was obtained in November 2013, and a clarifying opinion was also provided in December 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as a review of the Veteran's post-service VA and private medical treatment records documenting his medical history and any complaints.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that there was compliance with the April 2012, October 2013, and July 2014 remands.  In this regard, the Board had directed the RO/AMC to obtain any outstanding private and VA treatment records.  Upon remand, the AMC secured VA medical records and obtained all identified and available private treatment records.  Moreover, the RO/AMC obtained a VA medical opinion and a clarifying medical opinion, which as noted above, were obtained in November 2013 and December 2014, respectively.  For these reasons, the Board finds that there was compliance with the remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including an organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for restless leg syndrome.  

The Veteran's service treatment records were negative for any complaints, treatment or diagnosis of restless leg syndrome.  At both induction and separation, there was a normal clinical evaluation of his lower extremities and neurologic system.  

The Veteran underwent a private sleep study in December 2005.  At that time, he was diagnosed with periodic leg movements of sleep.  It was noted that the disorder could be seen in patients with iron deficiency anemia, uremia, peripheral neuropathy, peripheral vascular disorders, and patients on certain medications.  In a subsequent treatment record dated in December 2005, it was noted that the periodic leg movements could be a subtle respirating event that usually improved with continuous positive airway pressure (CPAP) titration.  

The Veteran's claims file was referred to a VA physician for a medical opinion in November 2013.  After a review of the claims file, the physician determined that the Veteran had restless leg syndrome that was less likely than not incurred in or caused by service.  He reasoned that restless leg syndrome involved a central nervous system dysfunction and it in no way would be related to a skin infection of the knees 45 years earlier.  The physician also noted that there was no mention of restless leg syndrome in the service treatment records.  

A clarifying opinion was obtained in December 2014.  The physician cited to the following medical literature: "Restless legs syndrome (RLS), also called Willis-Ekbom disease, is a disorder characterized by voluntary leg movements prompted by an urge to move which is often associated with unpleasant paresthesias.  The urge to move is worse at rest and at night and relieved by movement.  RLS is commonly associated with sleep disturbance and involuntary contractions of the legs during sleep, known as periodic leg movements of sleep (PLMS)."  Tarsy, Daniel, MD Clinical Manifestations and Diagnosis of Restless Legs Syndrome in Adults.  In her explanation, the physician also cited that "the prevalence of RLS is increased in patients with diabetes compared with the general population.  RLS can be a prominent feature of diabetic neuropathy, although in one study only 25 percent of diabetic patients with RLS had a clinical diagnosis of diabetic neuropathy.  RLS and neuropathic pain may co-exist."  Id.  

The physician further noted numerous treatment records that documented the Veteran's medical history, to include his elevated blood sugars, diagnosis of diabetes mellitus, and restless leg syndrome.  She determined that it was as least as likely as not that the Veteran has uncontrolled type II diabetes, and he was obese and hypertensive.  She remarked that restless leg syndrome was only mentioned as a chronic problem and without medically-based, clinical evidence of symptomology on these examinations.  Specifically, the restless leg syndrome was conservatively managed by Ropinnole.  Therefore, it was as least as likely as not that the Veteran's claimed restless leg syndrome was controlled by conservative therapy.

The VA physician ultimately determined that it was less likely than not that the Veteran's restless leg syndrome was related to, caused by, and/or aggravated by his military service.  Initially, the physician explained that the restless leg syndrome was not related to service because of the gap of approximately 35 years between the Veteran's separation from service and the objective clinical symptomatology.  The physician also noted that medical records during service and during presumptive period were silent for a diagnosis, treatment, and/or events pertaining to restless leg syndrome.  She opined that, in the alternative, it was as least as likely as not that the Veteran's restless leg syndrome was related to and aggravated by his uncontrolled type II diabetes mellitus because elevated blood sugar is a major risk factor for restless leg syndrome.  The physician noted that these medical conclusions were based on clinical based knowledge, the VBMS electronic claims folder, medical evidence from the clinical file, lay statements, and current medical literature. 

Upon review of the evidence of record, the Board concludes that entitlement to service connection is not warranted for restless leg syndrome.  

There was no indication that the Veteran had any complaints related to restless leg syndrome or periodic leg movements in service.  In fact, in a March 1970 separation examination report, a normal clinical evaluation of the lower extremities and neurologic system was reported.  Rather, the earliest indication in the record of any symptoms of restless leg syndrome or periodic leg movement was dated in December 2005, which was many decades after his separation from service.  Therefore, the Board finds that the disorder did not manifest in service or for many years thereafter.  

Similarly, to the extent that restless leg syndrome could be considered an organic disease of the nervous system, the Board finds that service connection on a presumptive basis or based on chronicity or continuity must be denied as the disorder did not manifest within one year of service or for many years thereafter. In fact, the Veteran has not contended that the disorder manifested in service or has continued since that time.  Rather, he has claimed that the disorder later developed as a result of his cellulitis in service.



In addition to the lack of evidence showing that restless leg syndrome manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The Board finds that the medical evidence cited to above is entitled to greater probative weight than the Veteran's general statements.  In particular, the Board concludes that the opinion of the November 2013 and December 2014 VA physicians are of greater probative weight than the Veteran's more general lay assertions as to a relationship between his restless leg syndrome and his in-service cellulitis.  Both VA examiners reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise as well as some medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for restless leg syndrome. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for restless leg syndrome is not warranted.


ORDER

Service connection for restless leg syndrome is denied.  


REMAND

A remand is necessary to obtain an additional VA medical opinion regarding the nature and etiology of the bilateral knee disorder.  The Veteran has contended that his current bilateral knee is secondary to his service-connected scars of the bilateral kneecaps.  See January 2014 statement.  Although the Veteran was afforded a VA examination in May 2012 and an addendum opinion was provided in December 2014, the opinions did not specifically address whether the current bilateral knee disability was caused or aggravated by the service-connected scars of the bilateral knee caps.  Instead, the examiners only addressed whether the current bilateral knee disorder was directly related to the cellulitis in service.  Therefore, the Board finds that an additional medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the December 2014 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current bilateral knee disability that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and the January 2014 statement submitted by the Veteran.  

The Veteran has contended that his current arthritis of the knees was caused or aggravated by the scars on the bilateral kneecaps.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral knee disorder was either caused or permanently aggravated by his service-connected scars of the bilateral kneecaps.  In other words, the examiner should address whether any current scars caused or permanently worsened his arthritis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


